internal_revenue_service department of the treasury washington dc contact person xxxxx telephone number xxxxxx in reference to op e ep t date aug i900 xxxx xxxxx xxxxx hua ao legend employer m xxxxx plan xx xxxxx policy b xxxxx company c xxxxx state a xxxxx dear xxxxxx this is in response to the ruling_request dated xxxxx as submitted by your authorized representative regarding tax consequences to participants on amounts paid for and amounts paid to plan x under a long-term disability insurance_policy ltdi dated xxxxx from your authorized representative withdrawing ruling_request number of the original submission in addition this is to confirm receipt of the letter the following facts and representations have been submitted employer m sponsors plan x a qualified profit-sharing_plan under sec_401 of the internal_revenue_code that includes a cash_or_deferred_arrangement coda as described in sec_401 of the code date covers the employees of employer m as well as those of certain affiliate employers contributions profit-sharing contributions qualified nonelective contributions qnecs and employee elective contributions are provided for under sec_3_1 of the plan x document plan x adopted by employer m effective employer matching in order to provide for the continuation of benefit accumulations that otherwise would not result if an active_participant in plan x became unable to work due to disability employer m intends to allow participants in plan x to direct plan 3b xxxxx xxxxx x's trustee to allocate a portion of their salary deferral contributions to purchase ltdi through plan x be deducted from the participant’s plan x account on a monthly basis the premium will a plan x participant who meets the eligibility requirement of policy b on december of any plan_year will be eligible to receive coverage beginning the following january participant subsequently suffers a disability while covered under policy b the plan x trust will begin receiving amounts under policy b after a 365-day waiting_period has been satisfied if the policy b is a non-participating group policy providing for ltdi policy b is sponsored by company c company under the jurisdiction of state a purchaser and policyholder of policy b not the individual participants from whose accounts employee elective_deferrals will be deducted monthly to fund such purchase benefits directly to plan x and a participant cannot assign his or her benefits under policy b to plan x under the provisions of policy b policyholder it may be cancelled by company c or by plan x plan x will be the a life_insurance_policy b must pay as upon completion of the waiting_period the plan x trust will on a monthly basis an amount equai to policy b will continue to pay the monthly amounts to the receive from policy b of the elective_deferrals employer matching_contributions and qnecs made to plan x on behalf of a participant for the plan_year immediately preceding the year in which the disability began plan x trust until the earliest of from the disability ii the participant’s death termination of plan x or a portion of his account attributable to policy b proceeds or v the maximum payment period determined on the basis of age category at the onset of the disability iv the participant’s withdrawal of all i the employee’s recovery iii the it is represented that policy b payments to plan x on account of a plan participant becoming disabled are plan investment earnings and such earnings can be used to continue accumulations under plan x amounts received by plan x under policy b and credited to participants’ accounts will generally be treated the same as any other accumulations under plan x and participants in plan x will be permitted to direct the investment of such amounts as they would have been permitted to do had they been able to continue making salary deferrals to plan x employer m proposes to amend plan x to provide that amounts received by plan x under policy b may not be withdrawn from plan x prior to a participant attaining normal_retirement_age while policy b is paying monthly benefits to plan xx xxxxx xxxxx based on the above facts and representations the rulings requested are as follows participants in plan x who elect coverage under policy b will not be currently taxed on the cost of coverage amounts paid to plan x under policy b are not annual_additions subject_to the limits of code sec_415 c amounts paid under policy b are not taxable to participants when paid to plan xx plan distributions to participants of amounts received from policy b and earnings thereon will be fully taxed to participants under code sec_402 the purchase of the coverage will not violate the ‘contingent benefit prohibition of code sec_401 sec_1_401-1 of the income_tax regulations states in part that no specific limitations are provided in sec_401 of the code with respect to investments which may be made by the trustees of a_trust qualifying under sec_401 generally the contributions may be used by the trustees to purchase any investments permitted by the trust agreement to the extent allowed by local law sec_1_401-1 of the regulations provides that a profit-sharing_plan within the meaning of code sec_401 is primarily a plan of deferred_compensation but the amounts allocated to the account of a participant may be used to provide for him or his family incidental life or accident_or_health_insurance code sec_414 defines the term defined_contribution_plan as a plan that provides for an individual_account for each participant and for benefits based solely on the amount contributed to the participant’s account and any income expenses gains and losses and any forfeitures of accounts of other participants that may be allocated to such participant’s account with respect to ruling_request one code sec_402 provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities _ xxxxx xxxxx policy proceeds like the return on any other plan x investment increase the accumulations in plan x that will be payable to the participant or beneficiary when a distribution event as defined in plan x actually does occur proceeds generally may not be accessed by the participant policy b and any proceeds of policy b remain assets of plan x and no distribution within the meaning of sec_402 of the code results when a portion of a plan x participant’s elective_deferrals are invested in policy b meanwhile such although a ruling with respect to the application of the because policy b and the incidental benefit rule is not among the list of rulings requested on your behalf our opinion as to its application to the facts and representations of this case is as follows incidental insurance benefits as described in revrul_61_99 revrul_74_307 1974_2_cb_126 and c b revrul_76_353 1976_2_cb_112 have been paid directly to the beneficiary ies designated by the plan participant the case of plan x the plan itself is the designated_beneficiary for any payments made from policy b proceeds of policy b remain assets of plan xx there is no taxable_distribution within the meaning of sec_402 of the code when policy b is purchased by the plan the policy to plan x will result in an increase in the balance in the participant’s account just as continued to make contributions to plan x to the plan x participant from the economic loss that would occur if he or she were unable to continue to make contributions to plan x consequently the payment of premiums under policy b on behalf of a participant is an incidental insurance benefit that is subject_to the limitations set forth in the published guidance thus plan x would fail to satisfy sec_401 of the code if on behalf of a participant premiums_paid under policy b plus any other incidental insurance benefits exceed the permitted limitations on such benefits is a current benefit although not distributed nevertheless payments from if the participant had providing protection in accordingly with respect to ruling_request one we conclude that because the purchase of coverage under policy b will not constitute a distribution to the participant participants in plan x who elect coverage under a ltdi policy will not be currently taxed on the cost of coverage with respect to ruling_request two code sec_415 provides in general that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant’s account such annual_addition is greater than the lesser_of -- xxxxx xxxxx percent of the participant’s_compensation a dollar_figure or b code sec_415 defines the term annual_addition as the sum for any year of -- a employer contributions b the employee contributions and cc forfeitures in the case of plan x policy b proceeds are neither employer contributions nor employee contributions nor forfeitures accordingly with respect to ruling_request two we conclude that amounts paid to plan x under a ltdi policy are not annual_additions subject_to the limits of code sec_415 with respect to ruling_request three code sec_402 as set forth above and sec_1_402_a_-1 of the regulations a qualified employees address the taxation of a beneficiary of trust any policy b proceeds that are paid to the plan x trust are under the purpose and payment considered plan x earnings process of policy b there is no direct payment to the plan x participant and no benefit proceeds are made available to the no distributable event under the terms of plan x participant occurs at the time at which policy b proceeds are paid to the plan x trust for allocation to a participant’s account for the purpose of the continuation of the participant’s retirement under the rules of accumulations during the disability period code sec_402 and the applicable regulations with regard to policy b there is no taxation of amount from the ltdi policy is distributed or made available to the participant a plan x participant until some accordingly with respect to ruling_request three we conclude that amounts paid under a ltdi policy are not taxable to participants when paid to plan x with respect to ruling_request four subsections a c of code sec_72 provide in general that a distributee is taxed on the amount received which exceeds the investment_in_the_contract and that such investment_in_the_contract as the annuity_starting_date is the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under this subtitle or prior income_tax laws of - ar xxxxx xxxxx in general cash distributions from codas are fully taxable except for the return of after-tax employee contributions pursuant to code sec_72 distributees have basis in qualified_plan_distributions only when the distributees were previously in this case none of the plan x taxed on the contributions distributions to a plan participant will be attributable to contributions that were previously taxed accordingly with respect to ruling_request four we conclude that plan x distributions to participants of amounts received from a ltdi policy and any earnings on such earnings will be fully taxed to participants under code sec_402 with respect to ruling_request six code sec_401 provides that benefits other than matching_contributions must not be contingent on an employee’s election a coda of any employer shall not be treated as to defer qualified coda if any other benefit is conditioned directly or indirectly on the employee electing to have the employer make or not make contributions under the arrangement in lieu of receiving cash a sec_1_401_k_-1 of the regulations includes health insurance and life_insurance benefits under the definition however sec_1_401_k_-1 ii of of other_benefits the regulations makes it clear that a sec_401 plan may purchase life_insurance with a participant’s contributions without violating the contingent benefit rule we believe the treatment of policy b as a plan investment is consistent with the position that the purchase of policy b coverage does not violate the contingent benefit rule under code sec_401 accordingly with respect to ruling_request six we conclude that the purchase of the coverage of a ltdi policy will not violate the contingent benefit prohibition of code sec_401 a this ruling only addresses the taxability issues under sec_402 and sec_72 that relate to plan x this ruling is based on the assumption that plan x remains a qualified_plan at the time of the transaction furthermore this ruling is directed only to the taxpayer who requested code sec_6110 provides that it may not be used or it cited by others as precedent -7- xxxxx xxxxx a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely nigned joyor b hots joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose cc xxxxx xxxxx xxxxx xxxxx district_director xxxxx key district_office attn chief ep eo
